Citation Nr: 0004965	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a sprain of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  

This appeal arose from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for residuals of a 
sprain of the left knee.  

The appellant provided testimony before a Member of the Board 
of Veterans' Appeals (Board) at a hearing at the RO in 
October 1999, a transcript of which has been associated with 
the claims file.  

The case has been forwarded to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for residuals of a sprain of the left knee when it 
issued an unappealed rating decision in January 1956.  

2.  The evidence submitted since the January 1956 rating 
decision is neither wholly duplicative nor cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim of entitlement to service connection for a 
sprain of the left knee is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  Competent medical evidence of record has identified a 
current left knee disability as a residual of a knee sprain 
in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1956 
determination wherein the RO denied the claim of entitlement 
to service connection for residuals of a sprain of the left 
knee is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

2.  The claim of entitlement to service connection for 
residuals of a sprain of the left knee is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  Residuals of a sprain of the left knee were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 4.3, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence at the time of the January 1956 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a sprain of the left knee (claimed as a left 
knee condition) is reported in pertinent part below.  

At the time of the veteran's induction examination, no knee 
disorder was noted.  In October 1952 he was treated for a 
sprain of the left knee secondary to stopping suddenly while 
playing touch ball.  Treatment appears to have lasted about 
two days.  The separation examination recorded no defect of 
the knee.  

In January 1956 the RO denied the veteran's claim of 
entitlement to service connection for residuals of a sprain 
of the left knee on the basis that no residuals were found.  
The veteran was notified of the decision by letter dated in 
January 1956 and informed of his right of appeal.  

In July 1956 the veteran submitted a private medical report.  
He told his physician that he had injured his left knee 
playing football in service in 1952, and had symptoms after 
discharge including occasional soreness, pain and some giving 
out when stopping suddenly while running.  An examination was 
performed.  

The physician wrote that his feeling was that the veteran 
presented definite and cohesive symptoms of a tear of the 
posterior portion of the internal semilunar cartilage of the 
left knee.  The doctor acknowledged that this conclusion was 
not supported by any definite findings in the examination.  
Slight retropatellar crepitus indicated the presence of 
chondromalacia of the patella, which was felt to be 
conceivably attributable to the injury of 1952.  

A VA examination of the knee was conducted in September 1956.  
The veteran reported that his left knee was injured in the 
Army in about August of 1952.  An examination of the knee was 
negative except for some mild crepitation of both knees.  The 
diagnosis was no evidence of internal derangement of either 
the right or the left knee joint.  X-rays showed no abnormal 
skeletal changes.  It was noted on the x-ray report that the 
clinical history or provisional diagnosis was a possible tear 
of the medial meniscus and chondromalacia patella.  

A confirmed rating decision was issued in September 1956.  
The veteran was informed of the confirmed decision by letter 
dated in October 1956 and he was notified that the action did 
not extend his right of appeal beyond one year from January 
31, 1956.  

The veteran submitted a letter dated in May 1957, received by 
the RO in June 1957, asking for a reexamination.  He stated 
that that he did not think he had been treated fairly and 
suggested that if he was not reexamined he wished to appeal.  

In June 1957 the RO notified the veteran that his appeal 
period was expired.  

In February 1998 the veteran filed a claim of entitlement to 
service connection for an injury to the left knee in service 
in 1952.  

In a statement accompanying his claim, the veteran stated 
that he was experiencing discomfort of the left knee with 
symptoms of pain and soreness.  He was of the opinion that he 
suffered an anterior cruciate ligament (ACL) tear in service, 
noting that an ACL tear usually occurs following a sudden 
valgus impact.  He also added that knees that are unstable as 
a result of an ACL tear put a person at risk of early 
degenerative joint disease as well as subsequent damage to 
other structures of the knee.  

The veteran felt that he had all of the symptoms of an ACL 
tear.  He stated that he heard or felt a pop and the knee, 
which then swelled immediately, indicated a hemarthrosis.  He 
stated that his knee was swollen for several weeks and 
continued to give way even years after he returned to 
civilian life.  He cited several medical references for the 
symptoms of an ACL tear.  

Additional private treatment records from 1976 and 1977 
pertaining to the left knee were received.  

A report from July 1976 noted a history by the veteran of 
intermittent pain in the left knee for several years that had 
grown progressively worse.  He reported an old football 
injury, and related at the time of the examination that he 
was a mail carrier.  The examiner's opinion was that he was 
probably starting to develop some symptoms of a mild 
arthritis or arthralgia that "may well be due to his type of 
employment."  

X-rays from July 1976 showed mild degenerative changes with 
osteophytes.  There was also an appearance of a small 
fragment that could represent partial avulsion from previous 
trauma.  

Another private medical report from August 1977 noted that 
the veteran had pain in the medial thigh referred to the 
inguinal area after walking for some time on his mail route 
and subsiding with rest.  An arthrogram of the left knee 
dated in August 1977 was suggestive of a tear in the lateral 
meniscus.  




The veteran then submitted a July 1998 orthopedic evaluation 
report from Dr. MSW.  There was a history of left knee pain 
and it was noted that he had an initial injury to the left 
knee playing football in service.  He had been running and 
planted his foot; his knee gave way, and he felt and heard a 
popping after which there was significant swelling.  By 
history there were multiple episodes of giving way of the 
knee while walking and being active.  There was increasing 
pain in 1977 and an arthrogram showed a probable meniscus 
tear.  Current complaints included pain and some catching.  

After an examination and review of radiographs showing 
minimal scattered degenerative changes, Dr. MSW's impression 
was ongoing sequelae related to the initial injury, which 
probably was a lateral meniscus tear.  

The veteran testified at a hearing before a member of the 
Board in October 1999.  He submitted an October 1999 
orthopedic report at the hearing along with a copy of the 
previously submitted 1998 report, and waived RO consideration 
of the evidence.  He testified that he originally injured his 
knee jumping out of a window in service because of a feared 
imminent explosion and later injured the left knee while 
playing football.  

The veteran stated that the knee went out and swelled up, and 
that since the football injury he had had recurrent episodes 
of falling.  Current symptoms included pain, swelling, and 
giving way of the knee about 10 times a year.  He felt that 
his symptoms were exacerbated by walking in the course of his 
job as a postal carrier.  

In his October 1999 orthopedic report Dr. MSW noted that the 
veteran was experiencing recurrent pain.  He had catching and 
popping of the knee.  After an examination, the impression 
was probable lateral meniscus tear superimposed over 
degenerative changes and patellofemoral changes that may only 
be tracking in nature but which could also represent 
cartilaginous changes as well.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio, 1 Vet. 
App. 140, 145.  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  



In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. 273, 
283.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge, 155 F.3d 1356, 
the Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well 
groundedness.


Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. 
App. 209;  Winters, 12 Vet. App. 203.  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, not permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  



With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 


For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

In Clyburn v. West, 12 Vet. App. 296 (1999), the Court found 
that while there was evidence of both a current diagnosis and 
in-service incurrence, no medical nexus evidence had been 
submitted.  The Court rejected the appellant's contention 
that his continued complaints of knee pain since service, 
coupled with his diagnosis of chondromalacia patellae just 
six months after his discharge, were sufficient to satisfy 
the nexus prong.  

The issue was one of etiology and therefore the case did not 
present an issue that could be satisfied by lay testimony.  
There was no competent medical evidence that the appellant's 
current condition, whether chondromalacia patellae or 
degenerative joint disease, was the same condition or related 
to the knee problems he experienced while on active duty.  

Although the veteran was deemed competent to testify to the 
pain he experienced since his tour of duty, he was found to 
not be competent to testify to the fact that what he 
experienced in service and since service was the same 
condition with which he was currently diagnosed.  Even under 
38 C.F.R. § 3.303(b), medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a);  Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
residuals of a left knee sprain.  

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a left knee sprain, which 
the RO denied in January 1956.  When a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. 273.  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.  


The evidence submitted in connection with the veteran's 1998 
claim to reopen the prior final January 1956 rating decision 
includes private medical records from 1976 and 1977, the 
veteran's statements, including citations to medical 
treatises, his hearing testimony, and private medical records 
from 1998 and 1999.  

The Board concludes that this evidence is new and material.  
The basis of the prior final denial was that the veteran had 
no current disability.  The medical records submitted by the 
veteran show treatment of a left knee disability in the 
1970s.  In 1998 and 1999 a private orthopedist not only 
concluded that a current disability existed, but offered his 
opinion that the disability was a residual of the veteran's 
knee injury in service.  This evidence serves to create a 
more complete picture of the circumstances surrounding the 
origin of the injury or disability.  

The veteran's testimony and medical records are also material 
in that they show continuity of left knee symptomatology 
after service.  The new evidence submitted by him is credible 
and competent, and bears directly and substantially on the 
issue at hand.  Therefore the appellant's claim is reopened.  

As the Board noted above, the Court previously announced a 
three-step test with respect to new and material cases. Under 
the Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on the review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
residuals of a left knee sprain, the first element has been 
met.  Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


II.  Whether the claim of entitlement to 
service connection for residuals of a 
left knee sprain is well grounded.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois, 6 Vet. App. 136, 139;  Grottveit, 5 Vet. 
App. 91, 92.  

The Board reiterates the three requirements for a well 
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.  

The Board's review of the evidentiary record discloses that 
there is competent post service medical evidence of a current 
disabling condition of the left knee - namely, a probable 
lateral meniscal tear superimposed over degenerative changes 
and patellofemoral changes - and of a nexus between that 
current disability and the veteran's in service left knee 
injury (diagnosed as a sprain at the time).  

The private medical opinions well ground the veteran's claim 
under 38 C.F.R. § 3.303(d).  The opinions also well ground 
the claim under 38 C.F.R. § 3.303(b) and Savage.  The 
examiner has linked the condition "noted" in service, the 
post service medical evidence, the veteran's post service 
symptomatology, and his current diagnosis.  

The RO found that the 1998 medical opinion was based entirely 
on history.  Although a restatement of medical history by a 
medical examiner un-enhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence," LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Board disagrees that the opinion offered was 
simply a recitation of history.  

The examiner's report did not clearly state that medical 
records were reviewed or that they were not.  However, the 
examiner did make reference to the arthrogram performed in 
1977.  This suggests that the examiner may well have reviewed 
the veteran's medical records.  

Medical evidence is not presumptively credible if based on an 
inaccurate factual premise or history.  Reonal v. Brown, 5 
Vet. App. 458 (1993).  However, it does not appear that the 
factual predicates of the examiner's opinion were incorrect.  
The veteran has provided consistent and credible testimony 
and statements over the years regarding his football injury 
to the left knee in service.  

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim.  The Board has determined that new and 
material evidence was submitted to reopen the veteran's claim 
of entitlement to service connection for residuals of a left 
knee sprain.  Under the Elkins test, VA must next determine 
whether the reopen claim is well grounded.  The Board has 
just determined that the veteran's claim is well grounded.  
The final step is to evaluate the merits of claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  Having accomplished the first two 
steps, the Board must proceed to evaluate the merits of the 
claim.


III.  Entitlement to service connection 
for residuals of a left knee sprain.  

Analysis

Upon review of all of the evidence of record, including the 
service medical records, the July 1956 medical report, the 
August 1956 VA examination report, 1976 and 1977 treatment 
records, orthopedic reports from 1998 and the veteran's 
statements and testimony, the Board concludes that the 
preponderance of the evidence does not weigh against the 
claim of entitlement to service connection.  

The evidence is at least in equipoise and therefore the claim 
is granted, resolving any reasonable doubt in the veteran's 
favor, as is his right under the applicable laws and 
regulations.  38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 
4.3.  

The veteran did not have a lot in the way of physical 
findings in service or shortly after service, but his doctor 
at the time felt that he had a knee injury and warned that 
the knee injury could worsen.  

The evidence submitted over the intervening years shows that 
that is exactly what happened.  He has had ongoing knee 
complaints and has received treatment for the left knee.  
There is also competent expert medical opinion that the 
currently diagnosed left knee disability has an etiological 
relationship or nexus to the knee injury in service.  

There is no recent competent medical evidence weighing 
against the medical reports submitted by the veteran, which 
are supportive of establishment of service connection under 
38 C.F.R. § 3.303(b) or 38 C.F.R. § 3.303(d).  

While in 1976 there was some suggestion that the veteran's 
complaints at that time could have some relationship to his 
employment, the Board concludes that although his work as a 
postal carrier may have had some effect on his left knee 
condition given the extensive walking required by the job, 
there is no clear evidence of an intervening injury breaking 
the chain of causation between the inservice injury and the 
veteran's current disability.  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument and an opportunity to address the 
question at a hearing, and if not, whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Given that the Board is granting the claim of entitlement to 
service connection for residuals of a left knee sprain, the 
Board sees no prejudice to the veteran in making a decision 
on the merits without remanding the appeal for a medical 
examination or other development, and for de novo 
consideration by the RO.  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a left knee sprain, the appeal is granted.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for residuals of a left 
knee sprain.

Entitlement to service connection for residuals of a left 
knee sprain is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



